UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7726



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH EUGENE BARRON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-94-306-WMN, CA-96-3620-WMN)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Eugene Barron, Appellant Pro Se. Andrew Clayton White,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Eugene Barron seeks to appeal the district court’s

order dismissing his 28 U.S.C.A. § 2255 (West Supp. 1999) motion.

We dismiss the appeal for lack of jurisdiction because Appellant’s

notice of appeal was not timely filed.

     Parties are accorded sixty days with the United States as a

party after entry of the district court’s final judgment or order

to note an appeal, see Fed. R. App. P. 4(b)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).   This ap-

peal period is “mandatory and jurisdictional.” Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on June

30, 1999.     Barron’s notice of appeal was filed on November 3,

1999.*   Because Barron failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




     *
       The record reveals that Barron could not have given his
notice of appeal to prison officials any earlier than November 3,
1999. See Houston v. Lack, 487 U.S. 266 (1988).


                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3